Exhibit 10.10

LOAN AND SECURITY AGREEMENT
 
Between
 
COSTA BLANCA I REAL ESTATE, LLC, a Florida limited liability company, as
Borrower,
 
AND
 
 
KENNEDY FUNDING, INC.
as Agent for the
lenders named herein
 
Date: as of June 26, 2007
 



 
 


--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
 
1.
Definitions
1 

2.
The Loan.
3 

3.
The Note
8 

4.
Grant of Security Interest.
9 

5.
Conditions Precedent to Lender’s Obligations
 10

6.
Representations and Warranties of Borrower
 13

7.
Survival of Representations and Warranties
 17

8.
Affirmative Covenants
 18

9.
Negative Covenants of Borrower
 21

10.
Events of Default
 23

11.
Remedies.
 26

12.
Payment of Expenses.
 27

13.
Lender’s Right to Assign
25

14.
Default Interest Rate
 28

15.
Usury Savings
 28

16.
Notices
27

17.
No Waiver
 29

18.
Failure to Exercise Rights
 30

19.
Prohibition Against Exercise of Rights Applicable Only to Individual Lenders
 30

20.
Miscellaneous.
 30

21.
Successors and Assigns.
 32

22.
Waiver of Jury Trial
 33

23.
Releases of Collateral.
 33

 
Schedules
 
Schedule A
- Description of the Collateral
Schedule B
- Principal Loan Documents
Schedule C
- Criteria for Funding of Holdback
Schedule D
- Lenders
Exhibit A
- Form of Advertisement








 

-2-

--------------------------------------------------------------------------------





LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (“Agreement”), dated as of June 26, 2007,
between COSTA BLANCA I REAL ESTATE, LLC, a Florida limited liability company,
having an address at 2460 Sand Lake Road, Orlando, Florida 32809 (“Borrower”),
and KENNEDY FUNDING, INC. (“Agent”), a New Jersey corporation having an address
at Two University Plaza, Suite 402, Hackensack, New Jersey 07601, as agent for
the lenders identified on Schedule D attached hereto and incorporated herein by
reference, in each case having an address care of Kennedy Funding, Inc., Two
University Plaza, Suite 402, Hackensack, New Jersey 07601 (the aforesaid Agent
and lenders are hereinafter collectively referred to as “Lender”).
 
W I T N E S S E T H
 
WHEREAS, Borrower has requested that Lender make a loan to Borrower in the
amount of FOUR MILLION FOUR HUNDRED FIFTY THOUSAND ($4,450,000) DOLLARS (the
“Loan”), subject to and upon the terms and conditions hereinafter contained,
which Loan shall be evidenced by a Promissory Note as of even date herewith from
Borrower to Lender (the “Note”);
 
WHEREAS, the Loan is to be secured by certain instruments, agreements and
documents, including, but not limited to, those items identified in the
Principal Loan Documents as set forth on Schedule B hereto and made a part
hereof, and payment and performance of the Loan is to be guaranteed pursuant to
that certain guaranty of even date herewith from Guarantor (as hereinafter
defined) to Lender (“Guaranty”);
 
WHEREAS, capitalized terms not otherwise defined herein shall have those
meanings assigned to them in the Loan Documents (as hereinafter defined); and
 
WHEREAS, Lender has agreed to make the Loan to Borrower on the terms and
conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the foregoing and of the covenants and
conditions hereinafter set forth, Borrower and Lender hereby agree as follows:
 
1. Definitions. As used herein:
 
(a) “Account” or “Accounts Receivable” means, in addition to the definition of
account as contained in the Uniform Commercial Code, the right of Borrower to
receive payment for goods sold or leased or for services rendered which are not
evidenced by an instrument or chattel paper, whether or not it has been earned
by performance.
 

 
 

-3-

--------------------------------------------------------------------------------



(b) “Account Debtor” means, in addition to the definition of account debtor as
contained in the Uniform Commercial Code, the person or persons obligated to
Borrower on an Account, or who is represented by Borrower to be so obligated.
 
(c) “Affiliate” of any Person (as hereinafter defined) shall mean any other
Person which, directly or indirectly, controls or is controlled by, or is under
common control with such Person. For the purposes of this definition, “controls”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.
 
(d) “Business Day” shall mean any day upon which banks located in the State of
New Jersey generally are open to conduct regular banking business.
 
(e) “Closing Date” shall mean the date on which this Agreement is executed by
the parties hereto and the conditions set forth in Paragraph 5 are fulfilled to
the satisfaction of Lender.
 
(f) the “Collateral” shall mean the Real Property Collateral, the Collateral
described in Paragraph 4 hereof, any other collateral described in any Loan
Document and any other property of Borrower and/or Guarantor now or hereafter
subject to a security agreement, mortgage, pledge, assignment or other document
granting Lender a security interest therein and/or securing the Loan.
 
(g) the “Default Rate” shall have the meaning ascribed thereto in the Note.
 
(h) “Dollar” or “$” or “dollar” or any other terms of similar import shall mean
United States Dollars, it being understood and agreed that all advances of the
Loan shall be made in U.S. Dollars and repaid or reimbursed in U.S. Dollars
without reduction for currency exchange fluctuation.
 
(i) “Environmental Laws” shall mean a collective reference when and as
applicable to (i) the Comprehensive Environmental Response, Compensation &
Liability Act, as amended, 42 U.S.C. Section 9601 et seq., (ii) the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. Section 6901 et seq., and
(iii) any and all other federal, state and local statutes, laws, rules,
ordinances, regulations and executive orders pertaining to environmental matters
applicable to the Borrower’s business and/or properties, as the same may be
amended or supplemented from time to time.
 
 

 
 

-4-

--------------------------------------------------------------------------------



(j) “Governmental Authority” or “Governmental Authorities” shall mean any
federal, state, county or municipal governmental agency, board,
commission,officer, official or entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and having jurisdiction over Borrower, the Guarantor (as hereinafter defined) or
the Collateral.
 
(k) the “Guarantor” shall collectively mean, jointly and severally, American
Leisure Holdings, Inc., TDS Amenities, Inc. and Malcolm Wright.
 
(l) the “Indemnified Party” and “Indemnified Parties” shall mean Agent and
Lender as well as their directors, officers, trustees, partners, employees,
agents, attorneys and shareholders.
 
(m) the “Loan Documents” shall mean this Agreement, the Note, the Mortgage (as
hereinafter defined), the Guaranty and any other documents or agreements given
to Lender by Borrower or the Guarantor in connection with the Loan whether or
not specifically set forth herein.
 
(n) “Mortgage” shall mean that certain Mortgage and Security Agreement, given by
Borrower (as such term is defined therein), as mortgagor, in favor of Lender, as
mortgagee, in connection with the Mortgaged Property, which Mortgage is given as
security for the due payment of Borrower’s obligations under the Note.
 
(o) “Person” or “Persons” shall mean any one or more individuals, partnerships,
corporations (including a business trust), joint stock companies, limited
liability company, trusts, unincorporated associations, joint ventures or other
entities, or a foreign state or political subdivision thereof or any agency of
such state of subdivision.
 
(p) “Personalty” shall mean all Accounts, Accounts Receivable, Equipment,
Inventory, Goods (as such terms are defined in the Uniform Commercial Code) and
other personal property of the Borrower, as more particularly described herein.
 
(q) “Real Property Collateral” or “Mortgaged Property” shall mean that certain
real property owned or leased by Borrower, situated in Polk County, Florida as
more particularly described in Schedule A attached hereto and made a part
hereof.
 
(r) “Uniform Commercial Code” shall mean the Uniform Commercial Code, as enacted
in the State of Florida and amended from time to time.
 
2. The Loan.
 
(a) Provided that no default shall have occurred and be continuing hereunder,
Lender agrees, subject to the terms and conditions hereinafter set forth, to
advance from time to time (each, an “Advance”) to Borrower up to Four Million
Four Hundred Fifty Thousand ($4,450,000) Dollars.
 

 
 

-5-

--------------------------------------------------------------------------------



(b) Subject to a final closing statement prepared by Lender’s counsel and
executed by Borrower (the “Closing Statement”), the proceeds of the initial
Advance in the amount of Three Million Nine Hundred Fifty Thousand ($3,950,000)
Dollars (the “Initial Advance”) shall be disbursed as follows and used only for
the following purposes and as set forth on the Closing Statement:
 
(1) The sum of Four Hundred Sixty Four Thousand and 00/100 ($464,000) Dollars
shall be disbursed on behalf of Borrower on the Closing Date and simultaneously
paid to Lender as a fully earned, non-refundable fee (the “Fee”) in
consideration of Lender’s commitment to make the Loan on the terms and
conditions stated herein. In no event shall the Fee be applied or credited in
reduction of any principal, interest or other sum payable hereunder; and
 
(2) The sum of Four Hundred Thousand Five Hundred and 00/100 ($400,500) Dollars
shall be disbursed by Lender on behalf of Borrower on the Closing Date and
simultaneously paid to Lender (the “Prepaid Interest”) which shall be credited
against interest payments due under the terms of the Note, as such interest
payments become due; and
 
(3) The sum of Forty Four Thousand Five Hundred and 00/100 ($44,500) Dollars
shall be disbursed by Lender on behalf of Borrower on the Closing Date and
simultaneously paid to Whitestone Realty Capital, LLC (the “Broker”) as full
satisfaction of the Broker’s commission resulting from the consummation of this
Loan;
 
(4) The sum of Thirty Two Thousand Five Hundred and 00/100 ($32,500) Dollars
shall be disbursed by Lender on behalf of Borrower on the Closing Date and
simultaneously paid to Cole, Schotz, Meisel, Forman & Leonard, P.A., in payment
of its legal fees;
 
(c) The foregoing disbursements may be made, notwithstanding contrary directions
from Borrower , and for such purpose Borrower agrees that:
 
A. The foregoing constitutes an irrevocable direction or authorization to so
disburse the funds (said authorization being coupled with an interest) and no
further direction or authorization from Borrower shall be necessary to warrant
any such disbursements; and
 
B. All such disbursements shall satisfy the obligations of Lender to advance
funds to Borrower notwithstanding any other agreement or document to the
contrary and shall be secured by the Mortgage as fully as if made by Borrower,
regardless of the disposition by the party to whom such disbursements are so
made.
 
 
 

 
 

-6-

--------------------------------------------------------------------------------


 
(d) Prepaid Interest. So long as no Event of Default and no event which with the
passage of time and/or the giving of notice would constitute a default hereunder
or under any other Loan Documents shall have occurred, Lender shall credit
Borrower from Prepaid Interest to the extent of amounts not so credited for
payments of interest under the Note, it being understood, however, that the
Prepaid Interest does not in any way limit Borrower’s obligations to make
payments of interest under the Note after the Prepaid Interest has been
exhausted Any amounts not so credited from Prepaid Interest on the Maturity Date
shall be credited to the payment of the Loan, and any remaining Prepaid Interest
after payment in full of the Loan shall be disbursed to Borrower. Upon an Event
of Default, the Lender may credit to the extent of amounts not so credited from
the Prepaid Interest any amounts then due hereunder and under the Loan
Documents.
 
(e) Holdback. A portion of the Loan, in the amount of up to Five Hundred
Thousand and 00/100 ($500,000) Dollars (the “Holdback”) shall be held by Lender,
to be disbursed after the date hereof from time to time in accordance with the
terms hereof, to reimburse Borrower for construction costs incurred by Borrower
in connection with the construction of the swimming pool on certain real
property owned by TDS Amenities, Inc. (the “Project”), as such real property is
more specifically described in the Costa II Loan Documents (as hereinafter
defined) (the “TDS Parcel”), or as reduced as set forth herein. Each Advance of
the Holdback shall accrue interest as of the date when disbursed by Lender.
Notwithstanding anything to the contrary contained herein, Lender’s obligation
to make any Advance of the Holdback shall be subject to the determination by
Lender, in its reasonable discretion, that all of the following conditions are
satisfied at the time of the disbursement, each in form, manner and substance
satisfactory to Lender and its counsel, and after giving effect thereto: (A) no
Event of Default and no event which with the passage of time and/or the giving
of notice would constitute a default hereunder or under any other Loan Documents
shall have occurred, (B) each representation and warranty set forth in Section 6
herein shall continue to be materially true and correct as if then made, (C)
Borrower’s continuing satisfaction of all of the above conditions and each of
the following conditions, all in form, manner and substance satisfactory to
Lender and its counsel, and (D) if at any time in Lender’s reasonable discretion
the loan-to-value ratio based on the “as improved” disposition value of the Real
Property Collateral (“Improved Value”) shall not exceed sixty percent (60%),
determined as set forth in Subsection (j) of this Section 2:
 
(1) The conditions for release set forth on Schedule C attached hereto and made
a part hereof;
 
(2) Borrower has obtained from all appropriate Governmental Authorities the
appropriate permits and approvals for the work for which the Advance is
requested and Lender has been furnished with a filed copy thereof;
 
(3) All material, equipment and fixtures incorporated in the work at the
Property shall have been purchased so that the absolute ownership thereof shall
have vested in Borrower immediately upon installation thereof on the Mortgaged
Property and Borrower shall have produced and furnished, if required by Lender,
the contracts, bills of sale or other agreements under which title thereto has
vested;
 

 
 

-7-

--------------------------------------------------------------------------------


(4) Borrower has obtained all applicable authorizations, consents, licenses,
approvals, and permits of Governmental Authorities for the work for which
disbursements are requested; and
 
(5) Each Advance shall be used by Borrower solely to pay or as reimbursement for
the obligations for which such disbursement is sought, and for the purposes set
forth in the sources and uses set forth on Schedule C hereof, as applicable.
 
(f) Lender shall not be required to make any Advance of the Holdback if at the
time of the requested Advance: (i) the Mortgaged Property or any portion thereof
has been damaged or destroyed by fire or any other casualty and the Borrower is
unwilling or unable to repair same using funds other than the proceeds of the
Loan or insurance proceeds; (ii) any legal action is pending which may have a
material adverse effect upon the ability of Borrower to complete the
improvements to the Property or the ability of Borrower to repay the principal
and interest on the Loan as it becomes due, or (iii) Lender shall have
determined that the undisbursed balance of the loan plus any funds of Borrower
is insufficient to fund completion of the project and Borrower is unable or
unwilling to produce funds to cover the deficiency.
 
(g) Lender shall be entitled to reimbursement from the Holdback for all costs
and expenses incurred by Lender in connection with each Advance of the Holdback,
including, without limitation, on-site engineer or architect inspections to
verify work “in place” and the value thereof, which shall be limited to one (1)
inspection per draw by Borrower and conducted by Lender or a local consultant
retained by Lender at Lender’s discretion, the cost of which shall not exceed
Two Thousand Dollars ($2,000) per inspection.
 
(h) Upon an Event of Default, Lender may, in its sole discretion, apply all or
any portion of the Holdback to any outstanding payment, sum or obligation of
Borrower under the Loan Documents.
 
(i) Lender shall notify Borrower of Lender’s determination of the Improved Value
(“Lender’s Determination Notice”) as determined by Volpe Real Estate Advisors,
Inc. (“Volpe Value”). If Borrower disagrees with Lender’s determination of the
Improved Value, Borrower shall notify Lender (“Borrower’s Notice of
Disagreement”) within twenty (20) calendar days of Borrower’s receipt of
Lender’s Determination Notice, specifying therein Borrower’s determination of
the Improved Value as determined by Integra Realty Resources (“IRR Value”). If
the IRR Value is within ten (10%) percent of the Volpe Value, then the Improved
Value shall be the average of the IRR Value and the Volpe Value. If the IRR
Value is not within ten (10%) percent of the Volpe Value, then the Improved
Value shall be determined as follows: Volpe Real Estate Advisors, Inc. and
Integra Realty Resources shall appoint a third appraiser for the purpose of
determining the Improved Value (“Third Party Value”). The Lender and Borrower
each agree that the average of the two closest appraisals of the “as improved”
disposition value of the Real Property Collateral as determined by the Volpe
Value, the IRR Value and the Third Party Value shall be the Improved Value.
Borrower shall be responsible for and shall pay all fees associated incurred by
Lender in connection with this Section 2(i).
 
 

-8-

--------------------------------------------------------------------------------



 
(j) Costa II Cash Collateral.
 
(1) Notwithstanding anything contained herein to the contrary, the Costa II
Borrowers (as hereinafter defined) may deposit with Lender, in cash, an amount
equal to the greater of (i) the amount of the Holdback (as such term is defined
in the Costa II Loan Agreement), and (ii) the amount necessary to complete the
Project, as determined by Lender in its reasonable discretion (the “Cash
Collateral”).
 
(2) In the event the Costa II Borrowers deposit the Cash Collateral with Lender,
regardless of whether the Costa II Note (as hereinafter defined) is prepaid in
whole, and no Event of Default hereunder or under any other Loan Documents or
any of the Costa II Loan Documents shall have occurred beyond any applicable
grace periods, Lender shall, at the sole cost and expense of the Costa II
Borrowers, release its lien on the TDS Parcel; provided, however, that in
addition to the Cash Collateral, the Borrowers shall provide to Lender, (a)
written evidence, satisfactory to Lender in its reasonable discretion, that the
completion of the Project, the resort water complex (including a wave pool,
flowrider surfing pool, water slides, spas and a four-story children’s water
park) and the 16,000 square foot pool-side sports bar (collectively,
“Amenities”), each of which shall be located on or adjacent to the Mortgaged
Property, shall be partially financed in an amount of no less than $5,800,000
(i.e. $2,900,000 plus the Cash Collateral) by an institutional lender, (b)
documentation evidencing that the swimming pool on the TDS Parcel will be
constructed, to Lender’s reasonable satisfaction, in accordance with the plans
and specifications provided to Lender by Borrower and the contract submitted to
Lender from Weller Pools, (c) written evidence that the owners of all or any
portion of the remainder of the Mortgaged Property shall have access to, and the
ability to use, the swimming pool constructed on the TDS Parcel and the other
Amenities pursuant to easements established by the Borrower and reasonably
acceptable to Lender, (d) written evidence that Lender shall have continued
access into and across the TDS Parcel pursuant to easements established by the
Borrower and reasonably acceptable to Lender to complete the Project, if
necessary, (e) such other documents as may be required by Lender in its
reasonable discretion, and (f) written evidence that the construction contract
submitted to Lender from Weller Pools to complete the Project is still in full
force and effect.
 
(3) The Cash Collateral shall be held by Lender as additional security for (1)
the repayment of the Loan and the Costa II Loan, (2) the repayment of all
obligations owed to Lender pursuant to the Loan Documents and the Costa II Loan
Documents (as hereinafter defined), and (3) the completion of the Project, and
shall be disbursed to Borrower or the Costa II Borrowers, as applicable,
pursuant to the terms and conditions of Section 29 and Section 2(e) of the Costa
II Loan Agreement and Section 2(e) and this Section 2(j) of this Agreement, as
applicable.
 
 

-9-

--------------------------------------------------------------------------------


 
(4) Notwithstanding anything contained herein or in any of the other Loan
Documents to the contrary, the Borrower acknowledges and agrees that in the
event the Cash Collateral is deposited with Lender, Lender shall not be required
to make any further Advances of the Holdback to Borrower. However,
notwithstanding the foregoing, upon written request from Borrower, Lender may
make such further Advances of the Holdback to Borrower in Lender’s sole and
absolute discretion.
 
(5) Notwithstanding the foregoing, upon an Event of Default, Lender may, in its
sole discretion, apply all or any portion of the Cash Collateral to any
outstanding payment, sum or obligation of Borrower under the Loan Documents or
the Costa II Loan Documents, including without limitation, the completion of the
Project.
 
(k) Notwithstanding the foregoing or anything contained herein to the contrary,
provided that no Event of Default and no event which with the passage of time
and/or the giving of notice would constitute a default hereunder or under any
other Loan Documents or any of the Costa II Loan Documents (as hereinafter
defined) shall have occurred, (i) in the event Borrower and/or the Costa II
Borrowers repay an amount equal to at least $16,000,000 (but less than
$18,000,000) of the aggregate outstanding principal balance of the Costa II Loan
and this Loan prior to the six (6) month anniversary of the date hereof,
Borrower shall receive a credit at the time this Loan is repaid in full in the
amount of $150,000, or (ii) in the event Borrower and the Costa II Borrowers
repays an amount equal to at least $18,000,000 of the aggregate outstanding
principal balance of the Costa II Loan and this Loan prior to the six (6) month
anniversary of the date hereof, Borrower shall receive a credit at the time this
Loan is repaid in full in the amount of $200,000.
 
3. The Note. The obligation of the Borrower to repay all monies advanced by
Lender to Borrower in connection with the Loan shall be evidenced by this
Agreement and the Note. The Loan shall bear interest at the rate(s) set forth in
the Note and shall be payable as provided in the Note with final payment due on
the Maturity Date (as defined in the Note). All of Borrower’s obligations
hereunder and under the Note are secured by the Mortgage and the other Loan
Documents. Should the principal of or interest on the Loan become due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day and, in the case of principal,
interest shall be payable thereon at the rate per annum specified in the Note
during such extension.
 

 
 

-10-

--------------------------------------------------------------------------------



4. Grant of Security Interest.
 
(a) Borrower hereby assigns and pledges to Lender, and hereby grants to Lender a
security interest in all property of the following types, wherever located and
whether now owned or hereafter owned or acquired by Borrower, whether or not
affixed to the Mortgaged Property, in all proceeds (including, without
limitation, amounts payable under any policies of insurance with respect
thereto), and Products (as such term is defined in the Uniform Commercial Code)
thereof in any form, in all parts, accessories, attachments, special tools,
additions, replacements, substitutions and accessions thereto or therefor, and
in all increases or profits received therefrom:
 
(1) all Accounts, to the extent that the same relate to the Mortgaged Property
and/or the operations at the Mortgaged Property;
 
(2) all Equipment (as such term is defined in the Uniform Commercial Code), and
in all of Borrower’s machinery and equipment of every kind, nature and
description, as well as trucks and vehicles of every kind and description,
including, but not limited to, trailers, cranes and hoisting equipment, whether
presently owned by Borrower or hereafter acquired, and wherever located to the
extent that the same relate to the Mortgaged Property and/or the operations at
the Mortgaged Property;
 
(3) all Inventory (as such term is defined in the Uniform Commercial Code);
 
(4) all General Intangibles (as such term is defined in the Uniform Commercial
Code), to the extent that the same relate to the Mortgaged Property and/or the
operations at the Mortgaged Property;
 
(5) all deposit accounts of Borrower with Lender, now or hereafter existing, and
all money, instruments, escrows, securities, documents, chattel paper, credits,
claims, performance bonds, payment bonds, all other forms of surety to the
extent that the same relate to the Mortgaged Property and/or the operations at
the Mortgaged Property, and other property of Borrower now or hereafter in the
possession or custody of Lender or any of its agents;
 
(6) all Chattel Paper (as such term is defined in the Uniform Commercial Code),
to the extent that the same relate to the Mortgaged Property and/or the
operations at the Mortgaged Property, including, but not limited to, all such
Chattel Paper now or hereafter left in the possession of Lender for any purpose;
 
 
 

 
 

-11-

--------------------------------------------------------------------------------


(7) all Instruments (as such term is defined in the Uniform Commercial Code),
including any negotiable instruments or a securities, or any other writing which
evidences a right to the payment of money and is of the type which is, in the
ordinary course of business, transferred by delivery with any necessary
endorsement or assignment whether presently owned by Borrower or hereafter
acquired, to the extent that the same relate to the Mortgaged Property and/or
the operations at the Mortgaged Property, including, but not limited to, all
such Instruments now or hereafter left in the possession of Lender for any
purpose;
 
(8) all Documents (as such term is defined in the Uniform Commercial Code);
 
(9) all Goods (as such term is defined in the Uniform Commercial Code), to the
extent that the same relate to the Mortgaged Property and/or the operations at
the Mortgaged Property whether presently owned by Borrower or hereafter
acquired;
 
(10) any and all deposits (whether held in escrow or not) given to the Borrower
in connection with those certain Purchase Agreements for townhouses and
condominiums on the Mortgaged Property; and
 
(11) all books and records, including, without limitation, customer lists,
credit files, computer programs, print-outs and other computer materials and
records of Borrower pertaining to all of the Collateral.
 
(b) Borrower will perform any and all steps requested by Lender to create and
maintain in Lender’s favor a first and valid lien on and security interest in
the Collateral or pledges of Collateral, including, without limitation, the
execution, delivery, filing and recording of financing statements and
continuation statements, supplemental security agreements, notes, filings with
federal government offices and any other documents necessary, in the opinion of
Lender, to protect its interest in the Collateral which liens shall be exclusive
except for those liens expressly permitted elsewhere herein. Lender and its
designated officer are hereby appointed Borrower’s attorney-in-fact to do all
acts and things which Lender may deem necessary to perfect and continue
perfected the security interests and Liens provided for in this Agreement,
including, but not limited to, executing financing statements on behalf of
Borrower.
 
5. Conditions Precedent to Lender’s Obligations. Lender shall not be obligated
to make the Loan hereunder unless Lender shall have received the following, all
in form and substance satisfactory to the Lender in all respects:
 
(a) the Note, duly executed by Borrower;
 
(b) the Mortgage, duly executed by Borrower;
 
(c) this Agreement, duly executed by each Borrower;
 
(d) the Guaranty, duly executed by each Guarantor;
 
 

-12-

--------------------------------------------------------------------------------



(e) the Assignment of Leases and Rents, duly executed by each Borrower;
 
(f) the Assignment of Licenses, Contracts, Plans, etc., duly executed by each
Borrower;
 
(g) the Environmental Indemnity Agreement, duly executed by Borrower and
Guarantor;
 
(h) the Document Re-Execution Agreement, duly executed by Borrower and
Guarantor;
 
(i) the Closing Statement, duly executed by each Borrower;
 
(j) certificates of insurers, or other evidence satisfactory to Lender,
indicating that Borrower and Guarantor have obtained the policies of insurance
as are required under the terms of the Mortgage;
 
(k) a paid title insurance policy (without survey exception) in the full amount
of the Loan issued by a title insurance company acceptable to Lender and
insuring the Mortgage as a valid first lien on the Mortgaged Property, with such
endorsements as Lender shall require and subject to the Permitted Exceptions
identified in the Mortgage;
 
(l) UCC-1 financing statements required to evidence or perfect Lender’s security
interest in the personal property now or hereafter owned by the Borrower and
located on or used in connection with the Mortgaged Property and UCC-1 financing
statements required to perfect Lender’s security interest in the Collateral;
 
(m) an appraisal of the Mortgaged Property;
 
(n) financial statements and tax returns for each Borrower, and each Guarantor;
 
(o) evidence of a search of the public records which discloses no conditional
sales contracts, chattel mortgages, leases of personalty, financing statements
or title retention agreements filed or recorded against any Borrower or the
Mortgaged Property;
 
(p) a survey of the Mortgaged Property prepared in accordance with the “Minimum
Standard Detail Requirements for ALTA and ACSM Land Title Surveys” jointly
established by ALTA and ACSM in 2005, as updated, and certified to Lender by a
registered land surveyor acceptable to the Lender (“Survey”);
 

 
 

-13-

--------------------------------------------------------------------------------



(q) copies of all permits or approvals required by Governmental Authorities to
such date with respect to Borrower or the Mortgaged Property, to the extent the
same are necessary and appropriate to operate and develop the Mortgaged
Property.
 
(r) an environmental audit of the Mortgaged Property (Phase I and, if necessary
Phase II);
 
(s) the operating agreement of Borrower certified by the Manager of each
Borrower;
 
(t) an incumbency certificate of Borrower which shall certify the names and
titles of the members of the limited liability company authorized to sign, in
the name and on behalf of Borrower this Agreement and each other Loan Document
to be delivered pursuant to this Agreement by Borrower, together with the true
signatures of such officers, upon which certificate the Lender may conclusively
rely;
 
(u) consents of the limited liability company authorizing the transactions to be
entered into by Borrower in connection with this Agreement;
 
(v) evidence that the Mortgaged Property is not located in a federal or state
flood hazard area;
 
(w) certification regarding debts and liens, executed by the owner of the
Mortgaged Property;
 
(x) payment of the Short Interest, the Fee (as such terms are defined herein and
in the Note) and other fees and expenses required to be paid to or on behalf of
Lender in connection with the Loan;
 
(y) opinions of legal counsel to the Borrower with respect to such matters as
the Lender may reasonably request including, but not limited to, opinions from
Borrower’s local Florida counsel and Borrower’s New Jersey counsel;
 
(z) an opinion of legal counsel to the Guarantor with respect to such matters as
the Lender may reasonably request including, but not limited to, opinions from
Guarantor’s local Florida counsel and Guarantor’s New Jersey counsel; and
 
(aa) evidence of the appointment of a New Jersey agent to accept service of
process on behalf of Borrower and Guarantor, pursuant to the requirements of the
Loan Documents;
 
(bb) evidence demonstrating current full compliance with all applicable zoning,
health, environmental and safety laws, ordinances and regulations (including,
without limitation, approval of local, private or public sewage or water
utility);
 

 
 

-14-

--------------------------------------------------------------------------------



(cc) certification from Borrower that Borrower is not a party to any existing or
pending or threatened litigation, except as previously disclosed to Lender; and
 
(dd) evidence demonstrating receipt of all appropriate approvals meeting all
applicable requirements of all Governmental Authorities having jurisdiction
including, but not limited to, subdivision and site plan approvals, potable
water supply, sewage discharge and sewage connection, use of septic tanks or
alternatives.
 
(ee) satisfactory evidence that all roads and utilities necessary for the full
utilization of the Collateral for its intended purposes have been completed or
the presently installed and proposed roads and utilities will be sufficient for
the full utilization of Collateral for its intended purposes.
 
(ff) such other agreements, certificates or other documents as Lender or Title
Insurance Company may reasonably request;
 
6. Representations and Warranties of Borrower. To induce Lender to make the Loan
pursuant to this Loan Agreement, each Borrower, jointly and severally, hereby
represents and warrants to Lender as follows:
 
(a) By its acceptance of Lender’s funds and execution of the Loan Documents,
Borrower acknowledges, agrees and confirms that it has no defense, offset or
counterclaim for any occurrence in relation to this Loan and Borrower
acknowledges that Lender has complied with all of its obligations under the Loan
Documents as of the date hereof.
 
(b) Borrower is a limited liability company, duly organized under the laws of
the State of Florida and has all requisite power and authority and legal right
to own its property, to carry on its business as it is now being conducted, to
enter into this Agreement and the other Loan Documents entered into by it and to
perform all of its obligations hereunder and thereunder.
 
(c) The execution and delivery by Borrower of the Loan Documents, and the
performance of its obligations thereunder, have been duly authorized by all
necessary action, corporate or otherwise, and do not and will not: (i) require
any further action, consent or approval on the part of the members of any
Borrower; (ii) violate any provision of law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award presently in effect having
applicability to any Borrower, or the members of such Borrower; or (iii) result
in any breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which any Borrower is a
party or by which any Borrower or its properties may be bound or affected, and
Borrower is not in default under any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or any such indenture,
agreement, lease or instrument.
 

 

-15-

--------------------------------------------------------------------------------



(d) The Loan Documents have been duly executed and delivered by Borrower and are
legal, valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms.
 
(e) Except as previously disclosed to Lender, there is no material action, suit,
proceeding, inquiry or investigation, at law or in equity, or before any court,
governmental instrumentality, public board or arbitrator pending or threatened
against or affecting any Borrower or any of its properties or rights, wherein an
unfavorable decision, ruling or finding would (i) to the extent not covered by
insurance as to which the insurer has not disclaimed coverage, result in any
material adverse change in the financial condition, business, properties or
operations of Borrower; (ii) materially or adversely effect the transactions
evidenced by the Loan Documents; (iii) materially impair the right of either to
carry on its business substantially as now conducted; or (iv) adversely effect
the validity or enforceability of the Loan Documents.
 
(f) To the best of each Borrower’s knowledge, Borrower is in compliance with all
laws applicable to such Borrower or its properties or assets.
 
(g) Borrower is a pre-existing limited liability company and is actively engaged
in the operation of its business and has not been created as a vehicle to obtain
the Loan. The proceeds of the Loan will be used by the Borrower for the purposes
set forth in Paragraph 6(o) in connection with the operation of the Borrower’s
business, and the proceeds of the Loan will not be paid over or diverted by
Borrower to any member, manager, officer, director, trustee, shareholder of
Borrower, any Guarantor or any other person.
 
(h) The following entity constitutes the sole member of Costa Blanca I Real
Estate, LLC and its respective membership interest in Costa Blanca I Real
Estate, LLC is set forth opposite its name:
 
Tierra Del Sol Resort (Phase 1), Ltd. 100%
 
(i) There has been no material adverse change in the condition, financial or
otherwise, of any Borrower or any Guarantor since the date of its financial
statements furnished to Lender.
 
(j) Each Borrower’s properties and assets reflected on its financial statements
referred to above, and all such properties and assets are free and clear of all
mortgages, pledges, liens, charges or other encumbrances, except as reflected on
such financial statements which have been previously provided to Agent.
 
 
 

 

-16-

--------------------------------------------------------------------------------


 
(k) Borrower and each Guarantor have each filed all federal, state and other
income or franchise tax returns which are required to be filed and have paid all
taxes due or which may become due pursuant to such returns or pursuant to any
assessment received by it.
 
(l) All timely authorizations, permits, approvals and consents of Governmental
Authorities which may be required in connection with the valid execution and
delivery of this Agreement and the other Loan Documents and the carrying out or
performance of any of the activities or transactions required or contemplated
hereunder or thereunder have been applied for or obtained (and remain in full
force and effect).
 
(m) All financial statements, information and other financial data furnished by
any Borrower and any Guarantor to Lender in connection with the Agreement (i)
were true, correct and complete in all material respects, as of the date of said
financial statements, information and other data, (ii) such financial statements
present fairly the financial condition of such Borrower and such Guarantor at
the respective dates thereof and the results of operations and changes in
financial position for the periods to which they apply, and (iii) there have
been no material adverse changes in the financial condition of Borrower or any
Guarantor since the delivery by Borrower or the Guarantor, as the case may be,
to Lender of the most recent financial statements.
 
(n) Each Borrower’s assets, at a fair valuation, exceed such Borrower’s
liabilities (including, without limitation, contingent liabilities). Every
Borrower is paying its debts as they become due and Borrower anticipates the
continuing ability to pay its debts as they become due. Borrower has capital and
assets sufficient to carry on its business.
 
(o) Proceeds from the Loan shall be used only as set forth in this Agreement,
the Closing Statement, and for other proper limited liability company purposes.
No part of the proceeds of the Loan shall be used, directly or indirectly, for
the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, or for the
purpose of purchasing or carrying or trading in any stock under such
circumstances as to involve Borrower in a violation of Regulation U of the Board
of Governors of the Federal Reserve System. In particular, without limitation of
the foregoing, no part of the proceeds from the Loan are intended to be used to
acquire any publicly-held stock of any kind. As used in this subparagraph (r),
the terms “margin stock” and “purpose of purchasing or carrying” shall have the
meanings assigned to them in the aforesaid Regulation U, and the term
“publicly-held,” in respect to securities, shall have the meaning assigned to it
in Section 220.7(a) of Regulation T of the Board of Governors of the Federal
Reserve System.
 

 
 

-17-

--------------------------------------------------------------------------------


 
(p) No Borrower is not in violation of or in default under (nor on the Closing
Date is there any waiver in effect which, if not in effect, would result in a
violation or default under) any provision of such Borrower’s operating
agreement, or under any provision of any agreement, indenture, evidence of
indebtedness, loan or financing agreement, certificate, lease or other
instrument to which it is a party, or by which it is bound, or of any law,
governmental order, rule or regulation, in any such case under this subparagraph
(s) so as to affect adversely in any material manner its business, assets or
financial conditions.
 
(q) All statements, representations and warranties made by any Borrower or any
other person in this Agreement, any other Loan Document and any other agreement,
document, certificate or instrument previously furnished or to be furnished by
said person to Lender under this Agreement or in connection with the Loan: (i)
are and shall be true, correct and complete in all material respects at the time
they were made and, in the case of those made prior to the Closing Date, on and
as of the Closing Date, (ii) do not and shall not contain any untrue statement
of a material fact at the time made, and (iii) do not and shall not omit to
state a material fact at the time made necessary in order to make the
information contained herein or therein not misleading or incomplete. Borrower
understands that all such statements, representations and warranties shall be
deemed to have been relied upon by Lender as a material inducement to provide
the Loan.
 
(r) No person is entitled to receive from Borrower any brokerage commission,
finder’s fee or similar fee or payment in connection with the consummation of
the transactions contemplated by this Agreement except Whitestone Realty
Capital. No brokerage or other fee, commission or compensation is to be paid by
Lender by reason of any act, alleged act or omission of Borrower with respect to
the transaction contemplated hereby.
 
(s) Except as set forth in that certain Phase I report dated November 26, 2006
and prepared by Universal Engineering Sciences, Inc., Borrower has no knowledge
of any of the following:
 
(i) The release or threatened release of any hazardous substance, pollutant or
contaminant as each such term is presently defined in any applicable
Environmental Laws resulting from any activity by or on behalf of Borrower or
any predecessor in interest to the Mortgaged Property, including, without
limitation, the generation, handling, storage, treatment, transportation or
disposal of any hazardous substance, pollutant or contaminant at any of the past
or present business locations and facilities of Borrower; or
 
(ii) Any past or future action taken or to be taken by any federal, state,
county or municipal Governmental Authority or by any other person under any
applicable Environmental Laws concerning the release of any hazardous substance,
pollutant or contaminant into the soil, air, surface or subsurface water or the
environment in general from any of the past or present business locations and
facilities of Borrower; or
 

 
 

-18-

--------------------------------------------------------------------------------



(iii) Any claims or actions brought or which are threatened to be brought by any
Person against Borrower for damages occurring at or outside of any of the past
or present business locations and facilities of Borrower resulting from the
alleged release or threatened release of any hazardous substance, pollutant or
contaminant by Borrower or any predecessor in interest, including, without
limitation, claims for health effects to Persons, property damage and/or damage
to natural resources.
 
(t) (A) Borrower’s address set forth above is the location of Borrower’s chief
executive office, and is the only location where Borrower keeps its records
concerning its Accounts, and its inventory and equipment. (B) Within four (4)
months of the date of this Agreement, none of Borrower’s assets have been moved
from any jurisdiction or other locations than the present location of assets set
forth above except for inventory or equipment purchased or sold by Borrower in
the ordinary course of business from persons or entities customarily selling
such inventory or equipment. (C) As of the date hereof, no inventory is now
stored with a bailee, warehouseman or similar party. (D) As of the date hereof,
Borrower does not hold any goods belonging to third parties or in which other
parties have an interest, including any goods sold on a bill and hold basis. (E)
Borrower does not presently purchase or otherwise hold goods on a consignment
basis. (F) None of Borrower’s inventory is of a nature that contains any labels,
trademarks, trade names, or other identifying characteristics which are the
properties of third parties, and the use of which by Borrower is in violation of
the rights of such third parties or under license, royalty or similar agreements
with any third parties. (G) No persons hold any goods of Borrower. (H) Borrower
has not purchased any inventory or equipment except in the ordinary course of
business for value and from persons customarily in the business of selling such
inventory or equipment. (I) Borrower does not hold any instrument or chattel
paper connected with any Account. (J) Borrower does not own any trademarks,
trade names, patents or copyrights. (K) No surety bonds have been issued on
behalf of Borrower with respect to any contracts or purchase orders out of which
Accounts Receivable have arisen or are expected to arise.
 
(u) Borrower is the owner and the operator of the Mortgaged Property.
 
(v) Borrower has all approvals necessary so that the final development permit
that Polk County, Florida has issued in connection with the Mortgaged Property
is valid.
 
7. Survival of Representations and Warranties. The foregoing representations and
warranties shall survive the execution of this Loan Agreement and the closing of
the Loan.
 

 
 

-19-

--------------------------------------------------------------------------------



8. Affirmative Covenants. To induce Lender to make the Loan pursuant to this
Agreement, each Borrower, jointly and severally, hereby covenants and agrees
that so long as the Loan shall remain outstanding hereunder, Borrower shall
comply with the following covenants:
 
(a) Borrower shall keep and maintain complete and accurate books, accounts and
records. Borrower shall permit access thereto and examination thereof by Lender
and any authorized representatives of Lender, at all reasonable times and places
during normal business hours (including the right to make copies thereof at the
cost and expense of Borrower).
 
(b) Borrower shall comply in all material respects with all applicable federal,
state, county and municipal laws, rules, regulations and orders of any
Governmental Authority having jurisdiction over Borrower, subject to the
limitations expressly set forth in the Mortgage, except to the extent contested
in good faith and by proper proceedings or where the failure to so comply would
not have a material adverse effect on Borrower, including, without limitation,
all Environmental Laws and health and safety laws.
 
(c) Borrower shall promptly notify Lender of the occurrence of any Event of
Default or an event which, with the giving of notice or passage of time or both,
would constitute an Event of Default and of the occurrence of any event or the
commencement of any action, suit or proceeding which, if adversely determined,
would adversely affect the condition, financial or otherwise, of Borrower or
Guarantor.
 
 
 

 
 

-20-

--------------------------------------------------------------------------------


(d) Borrower shall indemnify, protect, defend and save harmless the Indemnified
Parties from and against (i) any and all losses, damages, expenses or
liabilities of any kind or nature and from any suits, claims, or demands, by
third parties including reasonable counsel fees incurred in investigating or
defending such claim, suffered by any of them and caused by, relating to,
arising out of, resulting from, or in any way connected with the Loan and the
transactions contemplated herein, and (ii) any and all losses, damages, expenses
or liabilities sustained by Lender in connection with any environmental sampling
or cleanup relating to any properties or assets owned or otherwise used by
Borrower in the operation of its business, or mandated by any Environmental Law;
provided, however, Borrower shall not be obligated to indemnify, protect, defend
and save harmless an Indemnified Party, if the loss, damage, expense or
liability was caused by or resulted from the gross negligence or willful
misconduct of that Indemnified Party. In case any action shall be brought
against an Indemnified Party based upon any of the above and in respect to which
indemnity may be sought against Borrower, the Indemnified Party against whom
such action was brought, shall promptly notify Borrower in writing, and Borrower
shall assume the defense thereof, including the employment of counsel selected
by Borrower and reasonably satisfactory to the Indemnified Party, the payment of
all costs and expenses and the right to negotiate and consent to settlement.
Upon reasonable determination made by the Indemnified Party, the Indemnified
Party shall have the right to employ separate counsel in any such action and to
participate in the defense thereof at the Indemnified Party’s cost and expense.
Borrower shall not be liable for any settlement of any such action effected
without its consent, but if settled with Borrower’s consent, or if there be a
final judgment for the claimant in any such action, Borrower agrees to indemnify
and save harmless said Indemnified Party against whom such action was brought
from and against any loss or liability by reason of such settlement or judgment.
The provisions of this subparagraph (d) shall survive the termination of this
Agreement and the final repayment of the Loan.
 
(e) If Lender shall so require, Borrower agrees to establish and maintain at a
banking institution of Lender’s choice a lockbox, in accordance with Lender’s
standard lockbox agreement in effect from time to time, and to direct all
Account Debtors to make remittances on all Accounts to said lockbox. Any and all
remittances received in said lockbox may be applied to the Obligations of
Borrower to Lender in accordance with Paragraph (g) hereof.
 
(f) If, notwithstanding the notices to Account Debtors to remit payments on
Accounts to the lockbox referred to above, Borrower receives any payments on
Accounts or other Collateral, Borrower agrees to receive any and all payments
and remittances on Accounts and Inventory and other Collateral, including cash,
checks, drafts, notes, acceptances or other forms of payment in trust for Lender
and to deliver such payments in the identical form in which they were received,
together with collection reports in form satisfactory to Lender.
 
(g) All proceeds of any Account(s) and inventory and other Collateral which are
delivered to or otherwise received by Lender for application to the Loan
provided for herein shall be deemed received as of the date of actual receipt by
Lender, and shall be applied by Lender on account of the Obligations upon
Lender’s receipt of same; provided, however, that no checks, drafts, or other
Instruments received by Lender shall constitute payment to Lender unless and
until such item of payment has actually been collected by Lender. For the sole
purpose of calculation of interest due to Lender from Borrower, all such
proceeds and other payments on account of the Loan provided for in this
Agreement, irrespective of the type or form of payment thereof shall not be
considered applied on account of the Obligations until actual clearance of such
funds.
 
(h) Borrower shall maintain all of its property in good working condition,
ordinary wear and tear excepted (including obsolete and abandoned property).
 
(i) Borrower shall, within ten (10) days of the end of each month, deliver to
Lender an aging of its Accounts and report of its inventory, and an aging of its
accounts payable in such form as may be reasonably acceptable to Lender, and
within thirty (30) days of the end of each month, a duly completed accounts
receivable reconciliation report in such form as may be reasonably acceptable to
Lender.
 

 
 

-21-

--------------------------------------------------------------------------------



(j) Borrower will continue to hold all necessary licenses and permits for the
operations of their business, including but not limited to contract vendor
registrations and account numbers.
 
(k) Lender (by any of its officers, employees and agents) shall have the right,
at any time or times during Borrower’s usual business hours (provided reasonable
prior notice is given except if an Event of Default has occurred and is
continuing), to inspect the Collateral, all records related thereto (and to make
extracts from such records) and the premises upon which any of the Collateral is
located, to discuss Borrower’s affairs and finances with any person and to
verify the amount, quality, quantity, value and condition of, or any other
matter relating to, the Collateral.
 
(l) (A) Lender shall have the right at any time and from time to time, without
notice, to notify Account Debtors to make payments to Lender, to endorse all
items of payment which may come into its hands payable to Borrower, to take
control of any cash or non-cash proceeds of Accounts and of any returned or
repossessed goods; to compromise, extend or renew any Account or deal with it as
it may deem advisable, and to make exchanges, substitutions or surrenders of
Collateral, to notify the postal authorities, after an Event of Default, to
deliver all mail, correspondence or parcels addressed to Borrower to Lender at
such address as Lender may choose. (B) Borrower herewith appoints Lender or its
designee as Attorney-in-Fact to endorse Borrower’s name on any checks, notes,
acceptances, drafts or any other instrument or document requiring said
endorsement and to sign Borrower’s name on any invoice or bills of lading
relating to any Account, or drafts against its customers, or schedules or
confirmatory assignment on Accounts, or notices of assignment, financing
statements under the Uniform Commercial Code, and other public records, and in
verification of Accounts and in notices to Account Debtors. (C) Lender shall
have no obligation to preserve any rights against any Person obligated on any
Account, chattel paper, instrument or other item of Collateral. Lender shall not
be permitted to exercise the rights granted to it under the foregoing clauses
(A) and (B) prior to an Event of Default.
 
(m) Borrower will furnish Lender with at least ten (10) days’ prior written
notice of any change in location of or addition to its chief executive office,
the office where it keeps its records concerning its Accounts, its location of
Inventory, Equipment and other assets, and other business locations.
 
(n) Pay and discharge, and require its subsidiaries to pay and discharge, when
due, all taxes, assessments or other governmental charges imposed on them or any
of their respective properties, unless the same are currently being contested in
good faith by appropriate proceedings and adequate reserves are maintained
therefor.
 
(o) Operate its properties, and cause those of its subsidiaries to be operated
in compliance with all applicable orders, rules and regulations promulgated by
the jurisdictions and agencies thereof where such properties are located and
duly file or cause to be filed such reports and/or information returns as may be
required or appropriate under applicable orders, regulations or law.
 
 

-22-

--------------------------------------------------------------------------------


 
(p) Permit the Lender’s representatives and/or agents full and complete access
to any or all of the Borrower’s and its subsidiaries’ properties and financial
records, to make extracts from and/or audit such records and to examine and
discuss the Borrower’s properties, business, finances and affairs with the
Borrower’s officers and outside accountants.
 
(q) Obtain lien releases and lien waivers, in a statutory standard form, as and
when Borrower pays contractors, materialmen, laborers providing labor,
equipment, or materials to the Mortgaged Property and submit copies of the same
to Lender.
 
(r) Within fifteen (15) calendar days of the date hereof, Borrower shall provide
Lender with an update of that certain Phase I report dated November 26, 2006 and
prepared by Universal Engineering Sciences, Inc. and a corresponding reliance
letter and professional liability insurance certificate (with limits of not less
than $2,000,000) from Universal Engineering Sciences, Inc., each of which shall
be in form and with substance satisfactory to Lender in its reasonable
discretion.
 
(s) Within thirty (30) calendar days of the date hereof, Borrower shall provide
Lender with full searches, in form and with content satisfactory to Lender in
its reasonable discretion, on American Leisure Holdings, Inc. (including,
without limitation, lien and judgment searches, tax and assessment searches,
litigation, bankruptcy and UCC searches, municipal searches) performed in the
State of Nevada and in each County and State where American Leisure Holdings,
Inc. does business. Such searches shall be performed by a nationally recognized
search company satisfactory to Lender in its reasonable discretion.
 
9. Negative Covenants of Borrower. To induce Lender to make the Loan pursuant to
this Agreement, each Borrower, jointly and severally, hereby covenants and
agrees that so long as the Loan shall remain outstanding, Borrower shall not:
 
(a) Except for Permitted Encumbrances as set forth in the Mortgage, at any time:
(i) create, incur, assume or suffer to exist any mortgage, deed of trust,
pledge, security interest, encumbrance, lien or charge of any nature upon or
with respect to Borrower’s assets and properties or (ii) sign or file under the
Uniform Commercial Code of any jurisdiction a financing statement which names
Borrower as a debtor or (iii) sign any security agreement authorizing any
secured party thereunder to file such financing statement. Borrower further
covenants and agrees not to grant any similar negative pledge to any other
lender.
 

 
 

-23-

--------------------------------------------------------------------------------


(b) Except as to the sale or disposition of assets which are obsolete or worn
out and are no longer used or useful in the conduct of its business, convey,
sell, lease, assign, transfer, hypothecate or otherwise dispose of any of its
now or hereafter acquired property, business or assets.
 
(c) Create, incur, suffer to exist, assume, guaranty, endorse, become a surety,
or otherwise become liable for the debt or other obligations of any other Person
whether directly or indirectly, or make or incur any advance, purchase
commitment, other obligation or loan for the direct or indirect purpose of
paying or discharging any such obligations.
 
(d) Make any advance, loan, extension of credit or capital contribution to, or
purchase any stock, bonds, notes, debentures or other securities of or any
assets constituting a business unit of, or make any other investment income, any
Person.
 
(e) Enter into any merger or consolidation or liquidate or wind-up or dissolve
itself (or suffer any liquidation or dissolution) or convey, sell, lease,
assign, transfer or otherwise dispose (directly or indirectly) of all or
substantially all of its property, business or assets or make any material
change in its present method of conducting business or permit any corporate
guarantor to do any of the foregoing.
 
(f) Materially change, amend, alter or modify the bylaws/operating agreement or
other governing documents of Borrower or permit any corporate guarantor to do
any of the foregoing.
 
(g) Enter into or permit any Guarantor to enter into any transaction, including,
without limitation, the purchase, sale or exchange of property or the rendering
of any service, with any officer, director, shareholder or partner of Borrower
or any Guarantor or Affiliate of any of the foregoing.
 
(h) Declare or pay any dividends on, distributions on or make any payment on
account of, or set apart assets or a sinking fund for the purchase, redemption,
defeasance, retirement or other acquisition of, any interest, shares or any
class of stock or any warrant or option to purchase any such stock whether now
or hereafter outstanding or make any other distribution in respect thereof,
directly or indirectly whether in cash or property or obligations.
 
(i) Create, incur, suffer to exist any indebtedness, except (i) indebtedness in
respect of the Loan; (ii) indebtedness, if any, outstanding as of the date of
this Agreement and shown on the financial statements previously delivered to
Lender; and (iii) for new advances to the Borrower in connection with a loan in
the combined amount of up to Twenty Five Million ($25,000,000) Dollars to
Standford International Bank and Resorts Funding Group, LLC both of whom are
current stockholders and investors of the Borrower; provided, however, that any
such loan to Standford International Bank and Resorts Funding Group, LLC shall
be subordinate to the Loan.
 

 
 

-24-

--------------------------------------------------------------------------------



(j) Transfer, sell, lease or otherwise convey (directly or indirectly) any
interest or shares of capital stock or membership or ownership interest in any
guarantor; provided, however, that upon reasonable notice to Lender, American
Leisure Holdings, Inc. shall be permitted to transfer shares of capital stock to
a public company to be listed on the Alternative Investment Market in London,
England.
 
(k) Purchase any Inventory or Equipment except in the ordinary course of
business from persons customarily in the business of selling such Inventory or
Equipment.
 
(l) Without prior written consent of Lender, remove the Collateral from its
present location, except for the removal of Inventory upon its sale.
 
(m) Sell or transfer any Inventory to any Affiliate or subsidiary of Borrower
except on arms length terms in the ordinary course of business.
 
(n) Sell, lease or transfer any of its equipment (except for abandoned or
obsolete equipment) or other assets without the prior written consent of Lender
except for sales of inventory in the ordinary course of business to good faith
purchasers for value.
 
(o) Allow its existence of as a corporation/limited liability company to be
other than in good standing and will not, without the prior written consent of
Lender, dissolve or liquidate, or merge or consolidate with or acquire or
affiliate with any other business entity or form any subsidiary.
 
(p) Change its name without furnishing to Lender at least ten (10) days’ prior
written notice thereof.
 
(q) Utilize any trade name, and will not in the future utilize any trade name
without furnishing to Lender at least ten (10) days prior written notice
thereof.
 
(r) Change the nature of its business.
 
(s) Sell, assign, transfer or dispose of any of its accounts or notes
receivable, with or without recourse, except to the Lender.
 
(t) Except after notice to Lender and with Lender’s prior written consent,
partition or subdivide the Mortgaged Property.
 
10. Events of Default. The occurrence of any of the following shall constitute
an Event of Default hereunder:
 
(a) failure of any Borrower to make any payment of any installment of principal
or interest when due under the Note;
 

 
 

-25-

--------------------------------------------------------------------------------



(b) failure of any Borrower to pay any other sum when due hereunder or under the
Note or any other Loan Document;
 
(c) any representation or warranty of any Borrower or any Guarantor made herein
or in any other Loan Document or in any other writing given to Lender in
connection with the Loan shall have been incorrect in any material respect as of
the time when the same shall have been made or is nor accurate when a further
disbursement is to be made to Borrower;
 
(d) the occurrence of an Event of Default under the Mortgage or any other Loan
Document, subject to any applicable notice and/or cure periods;
 
(e) the sale, conveyance, assignment, transfer or other disposition or
divestiture of Borrower’s title to any of the Collateral, or the mortgage or
other conveyance of a security interest in, or other encumbrance on any of the
Collateral or any interest therein, whether voluntary or involuntary, except as
provided herein or in any of the Loan Documents;
 
(f) any merger, consolidation, liquidation or dissolution, or the sale or
transfer of all or substantially all of the assets, of any Borrower;
 
(g) except as may be permitted herein or in any of the Loan Documents, the
transfer (directly or indirectly) of any of the stock or other ownership
interest of any Borrower or Guarantor;
 
(h) any default in the performance or observance of any term, covenant or
agreement to be performed by any Borrower or any Guarantor in this Loan
Agreement or in any Loan Document;
 
(i) the use of proceeds of the Loan for any purpose other than the purpose
described in Paragraph 6(o);
 
(j) any Loan Documents for any reason shall cease to be in full force and
effect, the liens on the Collateral purported to be created thereby shall cease
to be or are not valid and perfected liens having priority over all other liens
except any encumbrances specifically permitted under such Loan Documents, or any
Guarantor shall assert that it has no liability under the Guaranty to which it
is a party;
 
(k) one or more judgments or decrees shall be entered against any Borrower in
excess of $25,000 or any Guarantor (not paid or fully covered by insurance) and
all such judgments or decrees shall not have been vacated or discharged, stayed
or bonded pending appeal within ninety (90) days from the entry thereof;
 
(l) if any Borrower or any Guarantor becomes insolvent;
 

 
 

-26-

--------------------------------------------------------------------------------



(m) if any Borrower or any Guarantor generally does not pay its debts as they
become due;
 
(n) if any Borrower or any Guarantor makes an assignment for the benefit of
creditors;
 
(o) if any Borrower or any Guarantor calls or causes to be called a meeting of
creditors for the composition of debts;
 
(p) if there shall be filed by or with the consent or authorization of any
Borrower or any Guarantor a petition in bankruptcy for liquidation or for
reorganization, or a custodian, receiver or agent is appointed or authorized to
take charge of its properties, or any Borrower or any Guarantor authorizes any
such action;
 
(q) if there shall be filed against any Borrower or any Guarantor a petition in
bankruptcy, for liquidation, or for reorganization, or a custodian, receiver, or
agent is appointed or authorized to take charge of its properties and any
Borrower or any Guarantor, as the case may be, has not consented to or
authorized such action and such action is not dismissed within sixty (60) days;
 
(r) if any license, permit, registration, vendor account or other approval
required for the normal operation of any Borrower’s business or any of the
Collateral shall be suspended or shall cease to be in full force and effect; and
 
(s) an Event of Default (beyond any applicable grace periods) under that certain
Loan and Security Agreement dated as of April 20, 2007, between Costa Blanca II
Real Estate, LLC, a Florida limited liability company, Costa Blanca III Real
Estate, LLC, a Florida limited liability company, TDS Town Homes (Phase 1), LLC,
a Florida limited liability company, TDS Town Homes (Phase 2), LLC, a Florida
limited liability company and Lender, as Agent, as amended by that certain First
Amended to Loan and Security Agreement and Other Loan Documents of even date
herewith, and/or any other document or agreement given or delivered to Lender in
connection therewith, including without limitation that certain Amended and
Restated Promissory Note in the original principal amount of Twenty Four Million
Nine Hundred Thousand ($24,900,000) Dollars dated as of the date hereof.
 
Notwithstanding anything contained herein to the contrary, (i) Borrower shall
have a ten (10) calendar day grace period with respect to any payments
referenced in subsection (b) of this Section 10, and (ii) Borrower shall be
provided with written notice from Lender and a thirty (30) calendar day grace
period to diligently cure same with respect to the occurrence of any event
described in subsections (c), (h), (l), (m), (o) and (r) of Section 10;
provided, however, that the giving of such notice and/or grace period shall not
have a material adverse effect on the Lender, the Collateral, the Mortgaged
Property and/or Lender’s lien on the Mortgaged Property, as determined by Lender
in its reasonable discretion.

 
 

-27-

--------------------------------------------------------------------------------



 
11. Remedies.
 
(a) Upon the occurrence of an Event of Default (subject to any applicable cure
periods) and at any time thereafter during the continuance of such Event of
Default, in addition to any remedies available to Lender under applicable law,
Lender may take one or more of the following remedial steps in any order of
priority:
 
(i) Declare immediately due and payable the outstanding principal balance of the
Note, together with all accrued and unpaid interest, fees and other sums or
expenses payable thereunder and hereunder and accordingly accelerate payment
thereof without presentment, demand, notice of intention to accelerate, notice
of acceleration or notice of any other kind, all of which are expressly waived;
 
(ii) Take any action at law or in equity against any Borrower or any Guarantor
pursuant to the Guaranty (a) to collect the payments then due and thereafter to
become due under the Loan Documents, or (b) to enforce performance and
observance of any obligation, agreement or covenant of Borrower or such other
parties under the Loan Documents;
 
(iii) Exercise any and all rights and remedies provided for in the other Loan
Documents as they relate to any Borrower or any Guarantor pursuant to the
Guaranty.
 
(iv) Proceed with or without judicial process to take possession of all or any
part of the Collateral provided for herein not already in the possession of
Lender and Borrower agrees that upon receipt of notice of Lender’s intention to
take possession of all or any part of said Collateral, Borrower will do
everything reasonably necessary to assemble the Collateral and make same
available to Lender at a place to be designated by Lender. Borrower hereby
waives any and all rights it may have, by statute, constitution or otherwise to
notice from Lender, for Lender to obtain possession, by Court proceedings or
otherwise, of the Collateral provided for in this or in any other agreement with
Lender;
 

 
 

-28-

--------------------------------------------------------------------------------



(v) So long as Lender acts in a commercially reasonable manner, assign, transfer
and deliver at any time or from time to time the whole or any portion of the
Collateral or any rights or interest therein in accordance with the Uniform
Commercial Code, and without limiting the scope of Lender’s rights thereunder,
Lender may sell the Collateral at public or private sale, or in any other
manner, at such price or prices as Lender may deem best, and either for cash or
credit, or for future delivery, at the option of Lender, in bulk or in parcels
and with or without having the Collateral at the sale or other disposition.
Lender shall have the right to be the purchaser at any public sale. Lender shall
have the right to conduct such sales on Borrower’s premises or elsewhere and
shall have the right to use Borrower’s premises without charge for such sales
for such time or times as Lender may see fit. Lender is hereby granted license
or other right to use, without charge, Borrower’s labels, patents, copyrights,
rights of use of any name, trade secrets, trade names, trademarks and
advertising matter, or any property of a similar nature, as it pertains to the
collateral, in advertising for sale and selling any collateral and Borrower’s
rights under all licenses and franchise agreements shall inure to Lender’s
benefit. Borrower agrees that a reasonable means of disposition of Accounts
shall be for Lender to hold and liquidate any and all Accounts. In the event of
a sale of the Collateral, or any other disposition thereof, Lender shall apply
all proceeds first to all costs and expenses of disposition, including
reasonable attorneys’ fees, and then to the Obligations of Borrower to Lender;
 
(vi) Elect to retain the Collateral or any part thereof in satisfaction of all
Obligations due from Borrower to Lender upon notice of such proposed election to
Borrower and any other party as may be required by the Uniform Commercial Code;
and
 
(vii) Lender shall have the right immediately, and without notice or other
action to set-off against any of any Borrower’s Obligations to Lender any sum
owed by Lender in any capacity to any Borrower whether due or not, and Lender
shall be deemed to have exercised such right of set-off and to have made a
charge against any such sum immediately upon the occurrence of a Default, even
though the actual book entries may be made at some time subsequent thereto.
 
(b) No remedy conferred in this Agreement or the other Loan Documents is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy conferred
herein or now or hereafter existing at law or equity or by statute or otherwise.
 
12. Payment of Expenses.
 
(a) Borrower agrees that it shall pay, within ten (10) days after demand, all
out-of-pocket expenses incurred by Lender in connection with this transaction
including, without limitation, fees and expenses for any title searches required
hereunder, recording and filing fees, and reasonable attorneys’ fees incurred by
Lender in connection with the Loan (including any amendments and waivers), the
preparation of the Loan Documents, the administration of the Loan, inspection of
the Mortgaged Property during the course of the Project and the enforcement
Lender’s rights and remedies under the Loan Documents.
 
 
 

 
 

-29-

--------------------------------------------------------------------------------


 
(b) If Borrower should fail to perform or observe, or to cause to be performed
or observed, any covenant or obligation under this Agreement or any of the other
Loan Documents, then the Lender, may (but shall be under no obligation to) take
such steps as are necessary to remedy any such nonperformance or nonobservance
and provide for payment thereof, if any (which shall include, without
limitation, steps necessary to cure any defaults of Borrower under any lease).
 
(c) All amounts expended or advanced by the Lender pursuant to this Paragraph 12
shall become part of the outstanding principal balance of the Loan and the Note,
shall be secured by, among other things, the Mortgage, shall become due and
payable by the Borrower upon demand by Lender, and shall bear interest at the
Default Rate (such interest to be calculated from the date of such advance by
Lender to the date of repayment thereof by Borrower).
 
13. Lender’s Right to Assign. Lender shall have the right to sell, assign,
participate, transfer or dispose of all or any part of its interest in the Loan
without the consent or approval of Borrower or Guarantor.
 
14. Default Interest Rate. All sums advanced and all expenses incurred by Lender
pursuant to any provision of this Agreement or of the other Loan Documents which
are not paid when due shall bear interest at the Default Rate set forth in the
Note from the date such sum was due until such sum is paid in full and shall be
secured by the Mortgage.
 
15. Usury Savings. Notwithstanding anything to the contrary contained herein,
under no circumstances shall the aggregate amount paid or agreed to be paid
hereunder or under the Note exceed the highest lawful rate permitted under
applicable usury law (the “Maximum Rate”) and the payment obligations of
Borrower under this Agreement and the Note are hereby limited accordingly. If
under any circumstances, whether by reason of advancement or acceleration of the
maturity of the unpaid principal balance hereof or otherwise, the aggregate
amounts paid hereunder or under the Note shall include amounts which by law are
deemed interest and which would exceed the Maximum Rate, Borrower stipulates
that payment and collection of such excess amounts shall have been and will be
deemed to have been the result of a mistake on the part of both Borrower and
Lender or the holder of the Note, and the party receiving such excess payments
shall promptly credit such excess (only to the extent such payments are in
excess of the Maximum Rate) against the unpaid principal balance hereof and any
portion of such excess payments not capable of being so credited shall be
refunded to Borrower.
 
16. Notices. All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) certified or
registered United States mail, postage prepaid, return receipt requested or (b)
expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of attempted delivery, and by telecopier (with answer back
acknowledged), addressed as follows (or at such other address and a person as
shall be designated from time to time by any party hereto, as the case may be,
in a written notice to the other parties hereto in the manner provided for in
this Section):
 

 
 

-30-

--------------------------------------------------------------------------------



If to Lender:    
                                                   Kennedy Funding, Inc.
Two University Plaza, Suite 402
Hackensack, New Jersey 07601
Attention: Jeffrey Wolfer
Facsimile No. (201) 342-8373


With a copy to: 
 
Cole, Schotz, Meisel, Forman & Leonard P.A.
25 Main Street
Hackensack, New Jersey 07602-0800
Attention: Michael R. Leighton, Esq.
Facsimile No.: (201) 489-1536


 
If to Borrower: 
 
Costa Blanca I Real Estate, LLC     
2460 Sand Lake Road     
Orlando, Florida 32809
 
With a copy to: 
 
Jason G. Williams, Esq. 
American Leisure Holdings, Inc. 
2460 Sand Lake Road 
Orlando, Florida 32809
Facsimile No.:  (407) 251-8455


With a copy to: 
 
Philip L. Logas, Esq.
Philip L. Logas, P.A.
55 E. Pine Street
Orlando, Florida 32801
Facsimile No.: (407) 849-1570


A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a business day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
business day.
 
17. No Waiver. No course of dealing between Borrower and Lender or any failure
or delay on the part of Lender in exercising any rights or remedies hereunder
shall operate as a waiver of any rights or remedies of Lender and no single or
partial exercise of any rights or remedies hereunder shall operate as a waiver
or preclude the exercise of any other rights or remedies hereunder. In the event
any agreement contained in this Agreement or the other Loan Documents should be
breached and thereafter waived by Lender, such waiver shall be limited to the
particular breach so waived and shall not be deemed to waive any other breach
hereunder or thereunder.
 

 
 

-31-

--------------------------------------------------------------------------------



18. Failure to Exercise Rights. Nothing herein contained shall impose upon
Lender any obligation to enforce any terms, covenants or conditions contained in
this Agreement and the other Loan Documents. Failure of Lender, in any one or
more instances, to insist upon strict performance of any terms, covenants or
conditions of this Agreement and the other Loan Documents, shall not be
considered or taken as a waiver or relinquishment by Lender of its right to
insist upon and to enforce in the future, by injunction or other appropriate
legal or equitable remedy, strict compliance with all the terms, covenants and
conditions of this Agreement and the other Loan Documents. The consent of Lender
to any act or omission by Borrower shall not be construed to be a consent to any
other or subsequent act or omission or a waiver of the requirement for Lender’s
consent to be obtained in any future or other instance.
 
19. Prohibition Against Exercise of Rights Applicable Only to Individual
Lenders. Borrower is hereby prohibited from exercising against Lender or Agent
any right or remedy which it might otherwise be entitled to exercise against any
one or more (but less than all) of the individual parties constituting Lender,
including, without limitation, any right of set-off or any defense.
 
20. Miscellaneous.
 
(a) Choice of Law. THE LOAN WAS NEGOTIATED IN THE STATE OF NEW JERSEY, THIS
AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW JERSEY, WAS EXECUTED AND DELIVERED
BY BORROWER AND ACCEPTED BY LENDER IN THE STATE OF NEW JERSEY, AND THE PROCEEDS
OF THE NOTE WERE DISBURSED FROM THE STATE OF NEW JERSEY, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE. THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
JERSEY APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, PRIORITY, ENFORCEMENT AND FORECLOSURE
OF THE LIENS AND SECURITY INTERESTS CREATED IN THE REAL PROPERTY COLLATERAL
UNDER THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW
OF THE JURISDICTION IN WHICH THE REAL PROPERTY COLLATERAL IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH
JURISDICTION, THE LAW OF THE STATE OF NEW JERSEY SHALL GOVERN THE VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS, AND THE DEBT OR OBLIGATIONS ARISING
HEREUNDER.
 
 

-32-

--------------------------------------------------------------------------------



 
 
(b) Jurisdiction. AT LENDER’S ELECTION, TO BE ENTERED IN ITS SOLE DISCRETION,
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST BORROWER OR LENDER ARISING OUT OF
OR RELATING TO THIS NOTE OR THE OTHER LOAN DOCUMENTS SHALL BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN NEW JERSEY, AND BORROWER WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT
IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT
THE CORPORATION TRUST COMPANY, LOCATED AT 820 BEAR TAVERN ROAD, WEST TRENTON,
NEW JERSEY 08628, AS ITS AUTHORIZED AGENT TO RECEIVE AND FORWARD ON ITS BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW JERSEY, AND AGREES THAT SERVICE
OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED IN THE MORTGAGE, SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW JERSEY. BORROWER (1) SHALL GIVE
PROMPT NOTICE TO THE LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (2) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW JERSEY (WHICH OFFICE SHALL BE DESIGNATED
AS THE ADDRESS FOR SERVICE OF PROCESS), AND (3) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW JERSEY OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.
 
(c) Borrower and/or Guarantor (as applicable) agrees if Borrower and/or
Guarantor is required to make any deduction or withholding of foreign taxes (or
taxes imposed because Borrower and/or Guarantor is a foreign person or entity)
from any payment due to Lender herein, then the amount payable to Lender upon
which such deduction or withholding is based, shall be increased to the extent
necessary to ensure that, after all deductions or withholdings, Lender is paid a
net amount equal to the amount Lender would have been paid in the absence of
such deduction or withholding. At Lender's request, Borrower and/or Guarantor
shall provide Lender with documentation adequate to demonstrate payment of such
deduction or withholding by Borrower and/or Guarantor under this provision.
 
 

-33-

--------------------------------------------------------------------------------


 
(d) The parties hereto agree that, notwithstanding anything contained herein to
the contrary, there shall be required the consent of the Agent, Borrower and
Lenders holding Fifty Percent (50%) of the outstanding balance or commitment to
lend under the Loan to do any of the following:
 
(1) Amend of modify the terms of the Note, this Agreement, the Mortgage and the
other Loan Documents or execute any waiver of any material event of default
under this Agreement or the other Loan Documents.
 
(2) Consent to or permit any substitution, withdrawal or release of any
collateral, any Guarantor or any other security securing the payment of the Loan
except in accordance with the terms of the Note, this Agreement and the Loan
Documents.
 
(e) Any condition of this Agreement or any other Loan Document which requires
the submission of evidence of the existence or non-existence of a specified fact
or facts implies as a condition the existence or non-existence, as the case may
be, of such fact or facts, and Lender shall, at all times, be free independently
to establish to its reasonable satisfaction and in its absolute discretion such
existence or non-existence.
 
(f) Borrower and each Guarantor, as the case may be, shall execute and deliver,
or cause to be executed and delivered to Lender, all other instruments,
certificates and agreements as Lender or Lender’s counsel may reasonably
require, including, but not limited to, estoppel certificates stating that the
Loan is in full force and effect and that there are no defenses or offsets
thereto, to effect, confirm or assure the rights, remedies and liens intended to
be granted or conveyed to Lender under this Agreement or any other Loan
Document.
 
(g) A determination that any portion of this Agreement or any of the Loan
Documents is unenforceable or invalid shall not affect the enforceability or
validity of any other provision, and any determination that the application of
any provisions of this Agreement or any Loan Document to any person or
circumstance is illegal or unenforceable shall not affect the enforceability or
validity of such provisions it may apply to other persons or circumstances.
 
(h) Without the consent of, or notice to Borrower, Lender may add one or more
additional co-agents to this Loan.
 

 
 

-34-

--------------------------------------------------------------------------------



21. Successors and Assigns.
 
(a) Borrower may not assign its rights under this Agreement without the prior
written consent of Lender. Any such attempted assignment in violation of this
Agreement shall be void and of no effect.
 
(b) All covenants and agreements in this Agreement shall bind and inure to the
benefit of the respective permitted successors and assigns of the parties hereto
and any holder or holders of the Note or any portion thereof.
 
22. Waiver of Jury Trial. BORROWER AND LENDER AGREE THAT ANY SUIT, ACTION OR
PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT BY BORROWER OR LENDER ON OR
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE
PARTIES WITH RESPECT HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT
BY A JURY. BORROWER AND LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING. FURTHER, BORROWER WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER,
IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE,
CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.
BORROWER ACKNOWLEDGES AND AGREES THAT THIS SECTION IS A SPECIFIC AND MATERIAL
ASPECT OF THIS AGREEMENT AND THAT LENDER WOULD NOT EXTEND CREDIT TO BORROWER (AS
APPLICABLE) IF THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF THIS
AGREEMENT.
 
23. Releases of Collateral.
 
(a) The Lender may release, regardless of consideration, the obligation of any
Person or Persons liable for payment of any of the Obligations secured hereby,
or may release any part of the Mortgaged Property or any other collateral now or
hereafter given to secure the payment of the Obligations or any part thereof,
without impairing, reducing or affecting the obligations of the Borrower or
Guarantors under the Loan Documents.
 
 
 

 
 

-35-

--------------------------------------------------------------------------------


 
(b) Within thirty (30) days of Borrower’s request, provided: (i) Borrower is not
in default hereunder or under any other Loan Document(s); and (ii) no event has
occurred which with the passage of time and/or the giving of notice would
constitute a default hereunder or under any other Loan Document(s), Lender shall
release portions of the Mortgaged Property from the lien created by the Mortgage
(“Released Property”) subject to: (i) Borrower’s payment to Lender of the
Release Price (as hereinafter defined) for the Released Property, (ii) in
Lender’s reasonable discretion, the loan-to-value ratio based on the “as
improved” disposition value of the Mortgaged Property shall not be less than
sixty percent (60%) as determined in accordance with Section 2(i) of this
Agreement, (iii) Borrower’s compliance with the terms and conditions set forth
in Subsection 2.20(d)(ii), (iv), (v), (vi), (ix) and (x) of the Mortgage, and
(iv) with respect to the release of each townhouse or condominium unit to be
released from the Mortgaged Property (each a “Sale Unit”), (1) evidence that
such Sale Unit shall be transferred or sold to an Affiliate Purchaser (as
defined below) in connection with Borrower obtaining construction financing, (2)
an assignment of the proceeds of the sale of such Sale Unit (in an amount not
less than (a) $55,000 for each Sale Unit if such Sale Unit is transferred to an
Affiliate in connection with Borrower obtaining construction financing, or (b)
the Release Price described below if such Sale Unit is not transferred to an
Affiliate Purchaser in connection with Borrower obtaining construction
financing) after the payment of the first mortgage on such Sale Unit, and (3) a
pledge of the ownership interest in the Affiliate Purchaser, subject to any
assignment to the first mortgagee, each in form and with substance satisfactory
to Lender in its reasonable discretion. The Release Price for the Released
Property shall be $55,000 for each Sale Unit; when such Sale Unit is transferred
to an Affiliate of Borrower (“Affiliate Purchaser”) in connection with Borrower
obtaining construction financing. In the event a Sale Unit is not transferred to
an Affiliate Purchaser in connection with Borrower obtaining construction
financing, the Release Price for such Sale Unit shall be equal to the greater
of: (i) eighty (80%) percent of the net sale price of the Sale Unit (subject to
reasonable and customary closing adjustments and sales commissions (to be
approved by Lender in Lender’s commercially reasonable discretion)); (ii)
seventy-five (75%) percent of the gross sale price of the Sale Unit or (iii) the
minimum release amount agreed to by Lender prior to closing. 
 
24. Publicity.
 
(a) With the prior written consent of Borrower, which consent shall not be
unreasonably withheld, conditioned or delayed, Lender shall have the right to
issue news releases, and publicize and/or advertise the fact that it has
provided financing with respect to the project and/or the Mortgaged Property and
in connection therewith Lender shall have the right to photograph and use
pictures of the Mortgaged Property in any such advertisements, brochures, print,
media and other copy. Notwithstanding the foregoing, Borrower shall use
reasonable efforts to obtain the consent of its United Kingdom counsel (the
“Legal Consent”) to the Lender’s publication of the form of advertisement
previously approved by Borrower and attached hereto as Exhibit A
(“Advertisement”) no later than July 6, 2007. The Advertisement shall describe a
$29,350,000 loan transaction with Lender. In the event Borrower cannot obtain
the Legal Consent by July 6, 2007, the Borrower shall continue to work
diligently to obtain such Legal Consent and Lender shall have the right, without
the prior written consent of Borrower, to publish the Advertisement upon the
earlier of (i) the expiration of the “quiet period” in connection with the
public offering of an affiliate of Borrower, (ii) the termination or
discontinuance of such public offering, and (iii) the date upon which Borrower
obtains the Legal Consent.
 

 
 

-36-

--------------------------------------------------------------------------------



 
 
(b) With the prior written consent of Borrower, which consent shall not be
unreasonably withheld, conditioned or delayed, Borrower, at Lender’s cost and
expense, shall erect a suitable sign or signs at the Mortgaged Property in a
location which is clearly visible to the public and otherwise reasonably
acceptable to Lender. The Sign shall be prepared by Lender and may contain,
among other things, that financing for the Mortgaged Property is being provided
by Lender and otherwise publicize Lender’s role in the financing. Lender shall
coordinate the placement and maintenance of such signs on the Mortgaged Property
with Borrower.
 
25. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be effective only upon delivery and thereafter shall be
deemed an original, and all of which shall be taken to be one and the same
instrument, for the same effect as if all parties hereto had signed the same
signature page. Any signature page of this Agreement may be detached from any
counterpart of this Agreement without impairing the legal effect of any
signatures thereon and may be attached to another counterpart of this Agreement
identical in form hereto but having attached to it one or more additional
signature pages.
 
26. Joint and Several Liability. Notwithstanding anything contained herein to
the contrary, Borrower shall be jointly and severally liable for a breach of any
and all covenants, representations, warranties, terms, obligations and
liabilities under this Agreement.
 
27. Conflict. In the event of any conflict between the terms set forth in this
Agreement and the terms set forth in Article 7 of that certain Guaranty of even
date herewith executed by Malcolm J. Wright, American Leisure Holdings, Inc. and
TDS Amenities, Inc. in favor of Lender (hereinafter referred to as the
“Guaranty”) the terms set forth in the Guaranty shall supersede and prevail over
any conflicting terms set forth in this Agreement; provided, however, that
nothing contained in the Guaranty shall expand any notice or grace period set
forth in this Agreement.
 
 

 
 

-37-

--------------------------------------------------------------------------------


 
28. Cross Collateralization. Borrower understands and agrees that the Loan is
and will be cross-collateralized with that certain loan dated as of April 20,
2007 in the amount of Twenty Four Million Nine Hundred Thousand ($24,900,000)
Dollars by and between Costa Blanca II Real Estate, LLC, a Florida limited
liability company, Costa Blanca III Real Estate, LLC, a Florida limited
liability company, TDS Town Homes (Phase 1), LLC, a Florida limited liability
company, TDS Town Homes (Phase 2), LLC, a Florida limited liability company (the
“Costa II Borrowers”) and Lender, as Agent (the “Costa II Loan”). It is
understood and agreed that a default (beyond any applicable grace periods) under
the terms and conditions of (i) that certain Loan and Security Agreement dated
as of April 20, 2007, between Costa Blanca II Real Estate, LLC, Costa Blanca III
Real Estate, LLC, TDS Town Homes (Phase 1), LLC, TDS Town Homes (Phase 2), LLC
and Lender, as Agent, as amended by that certain First Amendment to Loan and
Security Agreement and Other Loan Documents of even date herewith (“Costa II
Loan Agreement”), and/or (ii) any other document or agreement given or delivered
to Lender in connection therewith, including without limitation that certain (a)
Amended and Restated Promissory Note in the original principal amount of Twenty
Four Million Nine Hundred Thousand ($24,900,000) Dollars of even date herewith
(“Costa II Note”), and (b) and that certain Mortgage and Security Agreement
filed in the County of Polk, State of Florida, as amended by that certain First
Amendment to Mortgage and Security Agreement of even date herewith, which was
given as security for the repayment of said Promissory Note (the “Costa II Loan
Documents”) will also constitute a default (beyond any applicable grace periods)
under the terms and conditions of this Loan and will entitle Lender to all
rights and remedies available to Lender under the Costa II Loan Documents. It is
further understood and agreed that in the event Borrower defaults upon the terms
and conditions of the Loan or any of the Loan Documents executed or delivered in
connection with the Loan, Lender shall have the right to declare the Costa II
Loan in default and accelerate same and avail itself of any rights and remedies
thereunder. Borrower shall execute any and all documents necessary to effectuate
such cross-collateralization.
 


 
[Remainder of this page intentionally left blank.]
 


 


 

 
 

-38-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Loan and Security
Agreement as of the day and year first set forth above.
 
WITNESS:
 
 
 
 
 
_________________________________
Print Name:
LENDER:
 
KENNEDY FUNDING, INC., as Agent
 
 
 
By:_________________________________
Name:
Title:
 
WITNESS:
 
 
 
 
 
 
 
 
 
 
 
Name:/s/ Jason Williams                         
Jason Williams
BORROWER:
 
COSTA BLANCA I REAL ESTATE, LLC, a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 1), Ltd., a Florida limited partnership, its
manager
 
By: TDS Management, LLC, a Florida limited liability company, its general
partner
 
 
 
 
 
By:/s/ Malcolm J. Wright                   
Name: Malcolm J. Wright
Title: Manager
 


 
 

-39-

--------------------------------------------------------------------------------



STATE OF NEW JERSEY )
  ) ss.:
COUNTY OF BERGEN     )
 
I certify that on __________ _____, 2007, __________ personally came before me
and this person acknowledged under oath, to my satisfaction, that he:
 
(a) executed the attached Loan and Security Agreement; and
 
(b) was authorized to and did execute the attached Loan and Security Agreement
on behalf of and as _______________ of Kennedy Funding, Inc., the entity named
in this instrument, by virtue of authority granted by its bylaws and board of
directors.
 
 
_____________________________________
NOTARY PUBLIC




STATE OF FLORIDA     )
     ) ss.:
COUNTY OF ORANGE )
 
 
I certify that on June 20th, 2007, Malcolm J. Wright came before me in person
and stated to my satisfaction that he/she:
 
(a) made the attached instrument; and
 
(b) was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 1), LTD., a Florida limited partnership,
the Manager of COSTA BLANCA I REAL ESTATE, LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
 
 
                                                                                                                                                    /s/
J.K. Hudson
NOTARY PUBLIC
#DD459074













 
 

-40-

--------------------------------------------------------------------------------





SCHEDULE A
 
DESCRIPTION OF THE COLLATERAL
 



      
 

   A-1

--------------------------------------------------------------------------------





SCHEDULE B
 
PRINCIPAL LOAN DOCUMENTS
 
1. Loan Commitment dated June 5, 2007, as amended;
 
2. Loan and Security Agreement dated as of the date hereof;
 
3. Promissory Note dated as of the date hereof;
 
4. Mortgage and Security Agreement dated as of the date hereof;
 
5. Document Re-Execution Agreement dated as of the date hereof;
 
6. Environmental Indemnity Agreement dated as of the date hereof;
 
7. Assignment of Leases and Rents dated as of the date hereof;
 
8. Assignment of Licenses, Contracts, Plans, Specifications, Surveys, Drawings
and Reports dated as of the date hereof;
 
9. Guaranty dated as of the date hereof;
 
10. Loan Closing Statement dated as of the date hereof;
 
11. UCC-1 Financing Statements.
 

 
 

B -1

--------------------------------------------------------------------------------





SCHEDULE C
 
CRITERIA FOR FUNDING OF HOLDBACK
 
This Schedule C to the Loan and Security Agreement (the “Agreement”) dated June
26, 2007 between COSTA BLANCA I REAL ESTATE, LLC, a Florida limited liability
company, having an address at 2460 Sand Lake Road, Orlando, Florida 32809,
(“Borrower”) and KENNEDY FUNDING, INC. (“Agent”), as agent for the lenders
identified therein (Agent and such lenders are hereinafter collectively referred
to as “Lender”) is hereby incorporated as a part of the Agreement with the same
effect as if set forth in the body thereof. Capitalized terms not otherwise
defined in this Schedule C shall have those meanings assigned to them in the
Agreement.
 
In addition to any other terms, conditions and requirements under the Agreement
with respect to the Holdback or any advance (each, an “Advance”) of the
Holdback, Lender’s obligation to make any Advance shall be subject to the
determination by Lender, in its reasonable discretion, that all of the following
conditions are satisfied at the time of the disbursement, each in form, manner
and substance satisfactory to Lender and its counsel:
 
1.
Sources and Uses. Each Advance shall be used for construction by Borrower of
improvements with respect to the Project and for such purposes set forth in
Paragraph 2 of the Agreement. Advances shall only be made by Lender upon
satisfactory review and confirmation by Agent that the construction of the
Project is proceeding and is being constructed according to the terms and
conditions of any construction contracts or agreements to be executed by
Borrower for the construction on the Project, each of which are subject to the
approval of Agent, including without limitation, that certain Weller Pool
contract.

 
2.
Borrower’s Draw Requests. Borrower may request an advance of the Holdback by
delivering to Agent a draw request in substantially the form attached to this
Schedule C (“Draw Request”) or as otherwise approved by Agent in its sole
discretion. Draw Requests shall not be submitted more frequently than once in
any one calendar month. Each Draw Request shall contain the sources and uses for
such requested advance, reference the complete budget, the amounts of any
previous draws, the percentage of work then complete, the amount requested for
the then current draw request, and the balance remaining, all on a line by line
basis.

 
3.
Plans and Specifications and Contracts. Each Advance shall only be used to pay
expenses incurred in connection with the Project in accordance with the plans
and specifications approved by Lender (as amended from time to time with
Lender’s approval, the “Plans and Specifications”). Borrower shall submit to
Agent copies of all contracts with respect to the Project entered into with
third party contractors for materials provided or work performed on the Project
(“Third Party Contractors”) and other hard construction costs related to the
Project in accordance with the Plans and Specifications. Each contract shall be
in form and substance and containing terms reasonably acceptable to Agent prior
to Borrower submitting a Draw Request for monies due under such contracts.

 

 
 

C- 1

--------------------------------------------------------------------------------



 
 
4.
Lien Waivers and Verification of Payment. It shall be Borrower’s responsibility
to obtain lien releases, in standard statutory form, as and when Borrower pays
Third-Party Contractors and any other contractors, materialmen and laborers
providing labor, equipment, or materials to the job. If required by Agent as a
condition to any Draw Request, Borrower shall provide reasonable written
verification (such as copies of cleared or pending checks) that funds previously
drawn have been used for the purpose intended, and that Borrower has obtained
lien releases from contractors.

 
5.
Loan Title Policy and Verification of Title. As a condition to the funding of
any Draw Request, Borrower shall deliver or cause to be delivered to Agent an
endorsement to the title policy issued to Lender with respect to the Loan and
the Mortgage covering the date of disbursement and showing the Mortgage as a
first, prior and paramount lien on the Mortgage Property subject only to the
Permitted Encumbrances (as defined in the Mortgage), confirming that nothing has
intervened to affect the validity or priority of the Mortgage, and such other
instruments, documents and information as Agent or the title company insurer may
reasonably request.

 
6.
Lender to Timely Process Borrower’s Draw Request. Lender shall authorize its
disbursement to Borrower, by wire transfer, within fifteen (15) days of receipt
of Borrower’s Draw Request provided that: (a) the Draw Request is in the proper
form and accompanied by a copy of bona fide invoices from Third Party
Contractors evidencing a request for payment for materials provided or work
performed in connection with the Project, (b) Borrower has satisfied the
conditions set forth in the Agreement with respect to the Holdback and this
Schedule C and (c) Borrower provides Lender with evidence acceptable to Lender
that the balance of the Holdback will be sufficient to pay all remaining costs
in connection with the Project.

 
7.
Liens and Encumbrances. Lender shall not be required to make an Advance if at
the time of such requested Advance there is any lien or encumbrance upon the
Mortgaged Property (other than the Permitted Encumbrances), or while there is
any change, question or claim of any kind whatsoever, whether of record or not,
which, in the reasonable opinion of the Agent and its counsel, may constitute a
cloud on the title to the Mortgaged Property, as applicable, render the title of
the Mortgaged Property unmarketable, or otherwise invalidate or have priority
over the Mortgage or other instruments securing the Loan, or any portion
thereof, or in any way may render Lender’s position insecure. Further, Lender
shall not be required to make an Advance if at the time of such requested
Advance there shall have been a “discharge” of any “hazardous substances” or
“hazardous wastes”, as those terms are defined by any applicable federal, state,
or local environmental laws.

 

 
 

C-2

--------------------------------------------------------------------------------



 
 
8.
Special Representations, Warrants and Covenants. Borrower represents, warrants
and covenants to Agent and Lender that the Project will continue with reasonable
diligence. Borrower represents, warrants and covenants to Agent and Lender that
Lender and its agents, at all times prior to payment and satisfaction of the
Loan, including on the occasion of each Advance, shall have the right of entry
and free access to the Project and the right to inspect all of the work
performed or furnished in and about the Project and to inspect subcontracts and
records of Borrower. Borrower agrees to pay for all reasonable costs of such
inspections to be performed by Agent and Lender or their agents.

 
9.
No Default. Lender shall have no obligation to make an Advance if at the time of
the Draw Request or and after giving effect thereto there exists an Event of
Default or other event which with the passage of time and/or the giving of
notice would constitute a default under the Agreement or under any other Loan
Documents.

 

 
 

C-3

--------------------------------------------------------------------------------





DRAW REQUEST FORM


LENDER: KENNEDY FUNDING, INC. 
BORROWER: COSTA BLANCA I REAL ESTATE, LLC


RE: LOAN AND SECURITY AGREEMENT between Lender and Borrower dated June 26, 2007
(“Loan Agreement”)


Date: ___________                     Draw Request No._________


Amount of Draw Request: $ _____________________ 


Attached to this Draw Request is a sources and uses for the funds in connection
with this Draw Request which identifies (a) the use of funds requested to be
advanced; (b) the amounts of any previous advances of the Holdback (as defined
in the Loan Agreement); and (c) the work performed and costs incurred to date in
connection with the Project (as defined in the Loan Agreement).


The Borrower certifies that attached herewith is a true, correct and complete
copy of the invoices with respect to amounts requested under this Draw Request.
The Borrower also certifies that (i) no Event of Default (as defined in the Loan
Agreement), nor any event, circumstance or condition which with notice or the
passage of time or both would be an Event of Default, has occurred and is
continuing, (ii) Borrower knows of no fact or circumstance which will or could
prejudice the construction or operation of the Project or repayment of the Loan;
(iii) Borrower has received no affidavits or other notices in connection with
the creation of a mechanic’s lien by any contractor, subcontractor or
materialman; (iv) the budget for the Project has not been modified or amended in
any material respect since the time it was previously approved by Lender; (v)
the statements made in this Draw Request and any documents submitted herewith
are true, correct and complete, and (vi) this Draw Request has been duly
authorized by Borrower.


CERTIFIED AS TRUE AND CORRECT:


COSTA BLANCA I REAL ESTATE, LLC  TDS AMENITIES, INC.


 




By: ________________________________
By: ________________________________
Name:
Name:
Title:
Title:
     
AMERICAN LEISURE HOLDINGS, INC.
_________________________________
 
Malcolm J. Wright, individually
By:_____________________________
 
Name:
 
Title:

 
 
 
 
 
 


 


 
 


--------------------------------------------------------------------------------





SOURCES AND USES
 
To be attached to Each Draw Request
 


 



 
 


--------------------------------------------------------------------------------





SCHEDULE D
 
LENDERS
 
 
 
 
 
 
 
 
 
 
 
 
 


 

 
 

D-1

--------------------------------------------------------------------------------





EXHIBIT A
 
Form of Advertisement
 
 
 
 
 
 
 
 
 
 
 
 
                                                                                                                                                                             
 
 

--------------------------------------------------------------------------------


 